Citation Nr: 1701089	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  12-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for training purposes (ACDUTRA) from September to December 1977, and on active duty from May to October 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Petersburg, Florida RO.  In May 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In August 2015, the Board remanded the matter for additional development.

The issue of service connection for residuals of a hysterectomy (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  An unappealed August 2001 rating decision denied the Veteran service connection for retroverted uterus, based essentially on findings that it was not shown to be related to service and there were no residuals; she perfected an appeal of that decision, but withdrew her appeal in September 2005, before the Board issued a decision in the matter.

2.  Evidence received since the August 2001 rating decision includes a VA medical opinion that supports the Veteran's claim; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a hysterectomy; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for residuals of a hysterectomy may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants in full the portion being decided (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is to be allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

An August 2001 rating decision denied the Veteran service connection for retroverted uterus, based essentially on findings that such disability was not shown to be related to her service (and there were no residuals).  She perfected an appeal of that rating decision, but withdrew the appeal in September 2005 (before the Board issued a decision in the matter).  Accordingly, the rating decision is final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the August 2001 rating decision included the Veteran's STRs, her statements, and postservice VA treatment records.

Evidence received since the August 2001 rating decision includes the Veteran's statements and hearing testimony, two VA examinations and opinions, and VA treatment records through 2015, including a 2010 statement from a treating VA gynecologist noting that a hysterectomy was suggested in the STRs during service.

The evidence received since the August 2001 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for residuals of a hysterectomy (the medical evidence indicates that the disability is related to the Veteran's service).  Specifically, on July 2005 VA examination, the examiner stated that the Veteran's prior retroversion was noted to recur after running during basic training.  The examiner opined that the Veteran's pain upon running was probably not due to uterine retroversion but to symptomatic uterine prolapse, not previously noted, and aggravated by running and lifting during basic training.  Additionally, on October 2010 VA OB/GYN consult, the treating gynecologist noted that a treatment provider in service stated that the Veteran would need a hysterectomy in the future, and also noted that she did not have a problem when starting service.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence is both new and material, and that the claim of service connection for residuals of a hysterectomy may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for residuals of a hysterectomy is granted.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  It is triggered here by reopening of the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

The medical opinions of record are conflicting in that the Veteran's uterine problems in service are attributed to different causes, the opinions apply differing rationales (which point to differing supporting factual data), and they do not clearly address the possibility that a pre-existing disability was aggravated by the Veteran's service.  Another examination to secure an adequate medical nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an obstetrician/gynecologist to determine whether her postservice hysterectomy and residuals thereof were for disability that was incurred or aggravated by (during) her service.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's hysterectomy was related directly to a period of active duty service, to include events/complaints therein?

(b) Noting that a gynecological disability was not shown on service entrance examination, and that the Veteran was seen for problems related to a retroverted uterus therein, did any pre-existing gynecological disability increase in severity during service?  If the response is yes, please identify the disability and opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that the pre-existing gynecological disability was not aggravated during service, or that any increase in severity therein was due to natural progression.  If an increase in severity of a disability in service is found but attributed to natural progression, the examiner must cite to the factual evidence that supports such conclusion and medical literature that discusses the concept of natural progression.

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  The rationale should include comment on the opinions already in the record in this matter, and specifically those offered on July 2005 VA examination and on October 2010 VA OB/GYN consult.

2.  Thereafter, the AOJ should review the record and readjudicate the claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


